Case 1:21-cv-00260-TH Document 1-1 Filed 05/28/21 Page 1 of 5 PageID #: 7




     EXHIBIT A
        Case 1:21-cv-00260-TH Document 1-1 Filed 05/28/21 Page 2 of 5 PageID #: 8




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         BEAUMONT DIVISION

TEMEIKA GUILLORY,                                           §
                                                            §
           Plaintiff,                                       §          CIVIL CASE NO. 1:21-cv-00260
                                                            §           JURY TRIAL DEMANDED
v.                                                          §
                                                            §
BIG LOTS STORES, INC.,                                      §

           Defendant.


                                     DEFENDANT BIG LOT STORES, INC.’S
                               INFORMATION PURSUANT TO LOCAL RULE CV-81(C)


     (1)         A list of all parties in the case, their party type (e.g., plaintiff, defendant, intervenor,
                 receiver, etc.) and current status of the removed case (pending, dismissed);

           (a)    Temeika Guillory – Plaintiff

           (b)    Big Lots Stores, Inc. – Defendant

                  The removed case is currently pending.

     (2)         A civil cover sheet and a certified copy of the state court docket sheet; a copy of all
                 pleadings that assert causes of action (e.g. complaints, amended complaints,
                 supplemental complaints, counterclaims, cross-actions, third party actions,
                 interventions, etc.); all answers to such pleadings and a copy of all process and
                 orders served upon the party removing the case to this court, as required by 28
                 U.S.C. § 1446(a).

                 See attached civil cover sheet and documents attached to Defendant Big Lots Stores,
                 Inc.’s Notice of Removal as Exhibit B.




     DEFENDANT BIG LOTS STORES, INC.’S                                                       P A G E |1
     INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
   Case 1:21-cv-00260-TH Document 1-1 Filed 05/28/21 Page 3 of 5 PageID #: 9




(3)      A complete list of attorneys involved in the action being removed, including each
         attorney's bar number, address, telephone number and party or parties represented
         by him/her;

      Jonathan C. Juhan                                 Zach T. Mayer
      SBN: 11047225                                     State Bar No. 24013118
      jonathanjuhan@sbcglobal.net                       E-Mail: zmayer@mayerllp.com
      Regina C. Bost                                    Sara Krumholz
      SBN: 24095693                                     State Bar No. 24060579
      regina.juhanlaw@gmail.com                         E-Mail: skrumholz@mayerllp.com
      Tracy L. Henderson                                MAYER LLP
      Tracy.juhanlaw@gmail.com                          750 North Saint Paul Street, Suite 700
      SBN: 24103115                                     Dallas, Texas 75201
      985 I-10 North, Ste. 100                          214.379.6900 / Fax: 214.379.6939
      Beaumont, TX 77706
      409/832-8877 - Telephone                          Counsel for Defendant
      409/924-8880 - Facsimile                          Big Lots Stores, Inc.

      Counsel for Plaintiff
      Temika Guillory

(4)      A record of which parties have requested a trial by jury (this information is in
         addition to placing the word "jury" at the top of the Notice of Removal immediately
         below the case number); and

         Defendant Big Lots Stores, Inc., will be filing a Jury Demand.

(5)      The name and address of the court from which the case is being removed.

         The 60th Judicial District Court of Jefferson County
         Jefferson County Courthouse
         1149 Pearl Street
         Beaumont, TX 77701




DEFENDANT BIG LOTS STORES, INC.’S                                                  P A G E |2
INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
  Case 1:21-cv-00260-TH Document 1-1 Filed 05/28/21 Page 4 of 5 PageID #: 10




                                              Respectfully submitted,

                                              MAYER LLP
                                              750 North Saint Paul Street, Suite 700
                                              Dallas, TX 75201
                                              214.379.6900 / F: 214.379.6939


                                              By:
                                                     Zach T. Mayer, Attorney-in-Charge
                                                     State Bar No. 24013118
                                                     zmayer@mayerllp.com
                                                     Sara Krumholz
                                                     State Bar No. 24060579
                                                     E-Mail: skrumholz@mayerllp.com

                                              ATTORNEYS FOR DEFENDANT
                                              BIG LOTS STORES, INC.




DEFENDANT BIG LOTS STORES, INC.’S                                                  P A G E |3
INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
  Case 1:21-cv-00260-TH Document 1-1 Filed 05/28/21 Page 5 of 5 PageID #: 11




                                   CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on May 28, 2021, the foregoing document was
electronically filed, as required by the United States District Court for the Eastern District of
Texas, using the Court’s CM/ECF filing system, which will provide notice and a copy of this
document, with attachments, to the following, who are indicated to be registered ECF filers in
the United States District Court for the Eastern District of Texas:


                Jonathan C. Juran                 ☐E-MAIL
                 SBN: 11047225                    ☐HAND DELIVERY
         jonathanjuhan@sbcglobal.net              ☐FACSIMILE
                  Regina C. Bost                  ☐OVERNIGHT MAIL
                 SBN: 24095693                    ☐REGULAR, FIRST CLASS MAIL
          regina.juhanlaw@gmail.com               ☒CM/ECF
                 Tracy L. Henderson
                                                  ☐CERTIFIED MAIL/RETURN RECEIPT
            Tracy.juhanlaw@gmail.com
                                                  REQUESTED
                 SBN: 24103115
              Attorneys for Plaintiff
             985 I-10 North, Ste. 100
              Beaumont, TX 77706
           409/832-8877 - Telephone
            409/924-8880 - Facsimile
              Attorneys for Plaintiffs


                                                    /s/ Sara Krumholz
                                                       Sara Krumholz




DEFENDANT BIG LOTS STORES, INC.’S                                                 P A G E |4
INFORMATION PURSUANT TO LOCAL RULE CV-81(C)
